—Order, Supreme Court, New York County (Carol Huff, J.), entered on or about January 28, 1993, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this action for personal injury allegedly sustained as the result of a slip and fall on a wet portion on the floor in the area leading out of defendants’ public restroom, plaintiff failed to raise a triable issue as to either defendants’ creation of the condition or actual or constructive notice of its existence. Defendant M & O Enterprises’ president denied actual knowledge of the condition, and plaintiff testified that she did not see the water on the floor when she entered the restroom and did not know how long it had been there, or how long the automatic hand dryers had been inoperable (see, Gordon v American Museum of Natural History, 67 NY2d 836, 837). Concur — Murphy, P. J., Sullivan, Rosenberger, Asch and Tom, JJ.